IN THE
               TENTH COURT OF APPEALS

                    No. 10-17-00160-CV

        IN RE PETER AND CAMELLA SCAMARDO, FLP



                    Original Proceeding



                     No. 10-17-00234-CV

PETER AND CAMELLA SCAMARDO, FLP,
                                          Appellant
v.

3D FARMS, A GENERAL PARTNERSHIP,
AND FRANK DESTEFANO, TRUSTEE,
SAM F. DESTEFANO TESTAMENTARY TRUST,
                                   Appellees



                From the 82nd District Court
                  Robertson County, Texas
               Trial Court No. 12-06-19093-CV


                MEMORANDUM OPINION
       This case involves the entry of a mandatory injunction and the assessment of costs

in a trespass case. In its petition for writ of mandamus in appellate cause number 10-17-

00160-CV, relator, Peter and Camella Scamardo, FLP (“Scamardo”), contends that the

trial court abused its discretion by disregarding this Court’s mandate in a prior

proceeding and permitting real party in interest, 3D Farms, a general partnership, and

Frank DeStefano Trustee, Sam F. DeStefano Testamentary Trust (collectively “3D

Farms”), to maintain a trespassing encroachment on Scamardo’s property.                    In a

concurrently-filed appeal in appellate cause number 10-17-00234-CV, Scamardo contends

that the trial court abused its discretion by disregarding this Court’s mandate and failing

to tax costs against appellees, 3D Farms.             After reviewing both filings, we deny

Scamardo’s mandamus petition and affirm the judgment of the trial court.

                                        I.      BACKGROUND

       As noted above, this is not the first time we have addressed this dispute. See

generally Peter & Camella Scamardo, FLP v. 3D Farms, No. 10-15-00163-CV, 2016 Tex. App.

LEXIS 149 (Tex. App.—Waco Jan. 7, 2016, pet. denied) (mem. op.) (“Scamardo I”). In

Scamardo I, we noted that the properties of 3D Farms and Scamardo are adjacent to one

another and that the crux of the dispute was that 3D Farms built an irrigation canal along

the common boundary between the properties that encroached on Scamardo’s property.

Id. at *1. Because of the trespass, Scamardo filed suit, asserting trespass and Texas Water

Code violations. Id. at **1-2. The jury concluded that 3D Farms trespassed on Scamardo’s


In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 2
property, but that Scamardo consented to the trespass. Id. at *2. Additional findings were

made, including a negative finding on Scamardo’s claims under the Texas Water Code

and a proportionate-responsibility finding, among other things. Id. Based on the jury’s

findings, the trial court entered a take-nothing judgment against Scamardo. Id.

       On appeal, Scamardo narrowed its issue to the sufficiency of the evidence

supporting the jury’s consent finding. Id. at *3. We concluded that the evidence relied

upon by 3D Farms to prove consent was “so weak as to do no more than create a mere

surmise or suspicion and, in legal effect, is no evidence.” Id. at *11. Accordingly, we set

aside the jury’s consent finding and entered the judgment that the trial court should have

rendered—that Scamardo was entitled to judgment on the trespass claim. Id. at **11-13.

However, Scamardo requested on appeal that we enter a mandatory injunction requiring

3D Farms to remove, at their cost and within thirty days of our judgment, the

encroachment from Scamardo’s property and restore the property to its condition

immediately prior to the trespass. Id. at *12. We noted that this Court is not authorized

to enter a mandatory injunction under these circumstances. Id. at *13. As such, we

remanded the matter to the trial court with instructions to enter a mandatory injunction

in favor of Scamardo and to consider Scamardo’s request for costs of court. Id.

       3D Farms unsuccessfully appealed our judgment to the Texas Supreme Court. See

generally Peter & Camella Scamardo, FLP v. 3D Farms, No. 16-0241, 2016 Tex. LEXIS 682

(Tex. Aug. 12, 2016). Thereafter, on October 11, 2016, we issued the mandate in this


In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 3
matter. Scamardo moved the trial court to enter judgment in their favor in conformance

with our mandate.        Specifically, Scamardo requested that the trial court enter “a

mandatory injunction ordering 3D Farms to remove the encroaching embankment, at 3D

Farms’ sole cost, and to return the Scamardos’ land to its pre-trespass condition,” as well

as tax costs against 3D Farms. In a response, 3D Farms noted that, among other things,

Scamardo never asked the jury to find the scope of the alleged trespass and that our

mandate did not create a ministerial duty to disregard unchallenged jury findings

concerning the Water-Code claims.

       The trial court conducted two hearings. At these hearings, 3D Farms argued that

any injunction must be specific enough to be enforceable by contempt. Scamardo, on the

other hand, contended that our mandate specifically instructed the trial court to enter a

mandatory injunction in favor of Scamardo, not make a fact finding as to the scope of the

trespass. Ultimately, the trial court issued an injunction requiring 3D Farms to remove,

within sixty days from the date of the judgment, “from the Scamardo FLP’s property 6

inches of dirt at the property line between the FLP’s property and 3D Farms’ property

and from or between the elm snag and the railroad tie, both of which are well known and

established landmarks.” The trial court also ordered that the parties bear their own costs

in this matter and entered findings of fact and conclusions of law. Unhappy with the trial

court’s rulings, Scamardo filed its mandamus petition and appeal.




In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 4
                            II.     SCAMARDO’S MANDAMUS PETITION

       In their sole issue in their mandamus petition, Scamardo contends that the trial

court abused its discretion when it disregarded our mandate and permitted 3D Farms to

maintain the trespassing encroachment on Scamardo’s land. More specifically, Scamardo

asserts that the trial court had a ministerial duty to strictly adhere to our mandate, which,

as Scamardo argues, required entry of a mandatory injunction that ordered 3D Farms to

remove each and every part of the embankment that encroached on Scamardo land.

       Mandamus is available to correct a clear abuse of discretion or violation of a legal

duty imposed by law. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

Additionally, relator must establish that there is no other adequate remedy at law. Id.

When the trial court’s discretion is addressed to a factual issue, the relator must establish

that the trial court’s decision was contrary to the only decision reasonable under the

circumstances. Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985). A trial

court has no discretion to determine the applicable law, and the trial court’s failure to

apply the law correctly will constitute an abuse of discretion. Walker, 827 S.W.2d at 839-

40.

       “When the trial court clerk receives the mandate, the appellate court’s mandate

must be enforced.” TEX. R. APP. P. 51.1(b). A district court has no discretion to interpret

an appellate court’s mandate. Schliemann v. Garcia, 685 S.W.2d 690, 692 (Tex. App.—San

Antonio 1984, orig. proceeding). A trial court’s failure or refusal to comply with a court


In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 5
of appeals mandate is an abuse of discretion. Lee v. Downey, 842 S.W.2d 646, 648 (Tex.

1992) (orig. proceeding). A court of appeals may issue mandamus relief to enforce

compliance by the trial court with its mandate to enter a particular judgment, and the

appellate court retains jurisdiction until the judgment ordered has been entered. Curtis

v. Nobles, 588 S.W.2d 687, 688 (Tex. App.—Amarillo 1979, orig. proceeding).

        In analyzing the validity of Scamardo’s assertions regarding the trial court’s

actions after the issuance of our mandate, we must examine what we did in Scamardo I.

In particular, we issued the mandate in Scamardo I on October 11, 2016. The mandate

clearly referenced the Scamardo I judgment, which provided the following, in relevant

part:

        This cause came on to be heard on the transcript of the record of the Court
        below, and the same being considered, because it is the opinion of this
        Court that there was error in the judgment, it is ordered, adjudged and
        decreed by the Court that the judgment be reversed and judgment rendered
        in favor of appellant Peter and Camella Scamardo, FLP, as to its trespass
        claim. However, we remand this cause for entry of a mandatory injunction
        in favor of appellant and for consideration of appellant’s request for court
        costs.

        But, as noted in our opinion in Scamardo I, we arrived at the aforementioned

conclusion to remand for entry of a mandatory injunction and consideration of court costs

based, in part, on Texas Rules of Appellate Procedure 43.2(d) and 43.3(a)—both of which

contemplate a remand to the trial court for further proceedings. See TEX. R. APP. P. 43.2(d)

(providing that a court of appeals may “reverse the trial court’s judgment and remand

the case for further proceedings”), 43.3(a) (stating that, when reversing a trial court’s
In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 6
judgment, the appellate court must render the judgment that the trial court should have

rendered except when a remand is necessary for further proceedings); see also Scamardo I,

2016 Tex. App. LEXIS 149, at *13. Further proceedings were necessary because we lack

authority to enter the mandatory injunction requested by Scamardo. See, e.g., Scamardo I,

2016 Tex. App. LEXIS 149, at **12-13.

       Contrary to the arguments of Scamardo, the trial court retained a reasonable

amount of discretion in entering the ordered mandatory injunction on remand in favor

of Scamardo. See Russell v. Russell, 478 S.W.3d 36, 42 (Tex. App.—Houston [14th Dist.]

2015, no pet.); Cessna Aircraft Co. v. Aircraft Network, LLC, 345 S.W.3d 139, 144 (Tex. App.—

Dallas 2011, no pet.) (noting that the trial court’s jurisdiction on remand is limited to the

issues specified in the mandate and the scope of the mandate is determined by referring

to both the court of appeals’s opinion and the mandate itself); see also In re Castle Tex. Prod.

L.P., No. 12-17-00178-CV, 2017 Tex. App. LEXIS 7124, at **12-13 (Tex. App.—Tyler July

31, 2017, orig. proceeding) (“Even when remand is limited, the trial court retains a

reasonable amount of discretion to comply with an appellate court mandate.”). And

unfortunately, in Scamardo I, we could not provide any more specificity in our

instructions to the trial court regarding the mandatory injunction because the record did




In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 7
not reflect that Scamardo requested or obtained a finding from the jury regarding the

scope of the trespass.1

        In any event, although we did render the judgment the trial court should have

rendered on the consent finding in Scamardo I, the fact that we remanded the proceeding

to the trial court to enter a mandatory injunction and consider Scamardo’s request for

court costs indicates that this is not a Rule 51 ministerial-duty case like the Hix appeals

from this Court. See TEX. R. APP. P. 51.1(b) (providing that an appellate court’s mandate

must be enforced—without further order from the trial court—if the appellate court: (1)

affirms the trial court’s judgment; (2) modifies the trial court’s judgment and affirms that

judgment as modified; or (3) renders the judgment the trial court should have rendered);

Hix v. Robertson, 211 S.W.3d 423 (Tex. App.—Waco 2007, pet. denied) (modifying the trial

court’s judgment and affirming as modified); see also In re Robertson, No. 10-09-00005-CV,

2009 Tex. App. LEXIS 2641, at *6 (Tex. App.—Waco Apr. 15, 2009, orig. proceeding)

(mem. op.) (“Instead of enforcing our judgment when it received our mandate, the trial

court, upon Hix’s motion, stayed the execution of the judgment.                         By staying the




        1 Contrary to Scamardo’s contention, we are not convinced that the purported trespass is obvious.
Essentially, what we are addressing in this trespass case are piles of dirt along a portion of the common
boundary between the parties’ properties. The record contains testimony that there was an earlier trespass
by Scamardo when it built an irrigation canal in the same area. What this means is that the dirt at issue in
this matter may indeed be some of the same dirt that the Scamardos purportedly moved to the property of
3D Farms during the alleged previous trespass. Nevertheless, the nature of dirt—in that it is comprised of
millions of minute particles that can be easily moved by human and natural forces, such as wind and
water—highlights the need for a determination of the scope of the trespass.

In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.              Page 8
enforcement of the judgment, the trial court refused to comply with our mandate. The

trial court had no discretion to refuse to enforce the mandate of this Court.”).

       In addition to the foregoing, Scamardo did not address the adequate-remedy-at-

law prong in its mandamus petition because it relied solely on the ministerial-duty

argument—an argument that we have rejected. Furthermore, we note that Texas courts

have held that a post-judgment order that acts in the nature of a mandatory injunction

that resolves property rights—something that the mandatory injunction in this case

does—is appealable. See Jack M. Sanders Family P’ship v. Roger T Fridholm Revocable Living

Trust, 434 S.W.3d 236, 242 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (“A post-

judgment order, however, may be appealable if an appeal is statutorily authorized or if

the order has the nature of a mandatory injunction that resolves property rights. . . . A

post-judgment order operates as a mandatory injunction when it resolves property rights

and imposes obligations on the judgment creditor or interested third parties.”); see also In

re Doe, 397 S.W.3d 847, 849 (Tex. App.—Fort Worth 2013, orig. proceeding) (“When,

however, a post-judgment order acts in the nature of a mandatory injunction that resolves

property rights, it may be appealable.” (citing Schultz v. Fifth Judicial Dist. Court of Appeals,

810 S.W.2d 738, 740 (Tex. 1991) (orig. proceeding), abrogated on other grounds by In re

Sheshtawy, 154 S.W.3d 114, 124-25 (Tex. 2004) (orig. proceeding) (holding that a turnover

order that resolved property rights and acted “in the nature of a mandatory injunction”




In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 9
was appealable))). Accordingly, because Scamardo did not satisfy both prongs required

to obtain mandamus relief, we deny its petition for writ of mandamus.

                                    III.    SCAMARDO’S APPEAL

       On appeal, Scamardo raises two issues. First, Scamardo contends that the trial

court abused its discretion when it disregarded this Court’s mandate, ignored this

Court’s limited remand, decided an issue that had already been litigated to finality, and

entered a final judgment that required only a partial removal of the encroaching trespass.

In its second issue, Scamardo asserts that the trial court abused its discretion when it

penalized Scamardo by refusing to tax costs against 3D Farms.

A.     The Mandatory Injunction

       As noted earlier, in Scamardo I, we reversed a take-nothing judgment on

Scamardo’s trespass claim, finding insufficient evidence to support the jury’s consent

finding. 2016 Tex. App. LEXIS 149, at *11. We also remanded this matter to the trial court

for further proceedings to enter a mandatory injunction in favor of Scamardo. See id. at

*13. The trial court conducted two hearings and entered a mandatory injunction to

remove the trespass established by the uncontroverted testimony of Scamardo and

Scamardo’s expert at trial, among others. Specifically, the trial court defined the trespass

as follows: “from the Scamardo FLP’s property 6 inches of dirt at the property line

between the FLP’s property and 3D Farms’ property and from or between the elm snag

and the railroad tie, both of which are well known and established landmarks.”


In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 10
        On appeal, Scamardo argues that our mandate did not authorize the trial court to

determine the scope of the trespass; rather, the trial court should have simply ordered 3D

Farms to remove the trespass without further specificity. In response to this contention,

3D Farms directs us to Texas Rule of Civil Procedure 683, which provides, in pertinent

part:

        Every order granting an injunction and every restraining order shall set forth the
        reasons for its issuance; shall be specific in terms; shall describe in reasonable detail
        and not by reference to the complaint or other document, the act or acts sought
        to be restrained; and is binding only upon the parties to the action, their
        officers, agents, servants, employees, and attorneys, and upon those
        persons in active concert or participation with them who receive actual
        notice of the order by personal service or otherwise.

TEX. R. CIV. P. 683 (emphasis added). Furthermore, because a person who violates a trial

court’s injunction may be held in contempt, the language enjoining a party should be

clear so the parties subjected to such prohibitions are not misled. See id. at R. 692

(providing that a party who disobeys an injunction may be punished by the court for

contempt); see also Dickerson v. Acadian Cypress & Hardwoods, Inc., No. 09-13-00299-CV,

2014 Tex. App. LEXIS 3889, at **18-19 (Tex. App.—Beaumont Apr. 10, 2014, no pet.)

(mem. op.). Therefore, based on the foregoing rules, the trial court had a duty to craft a

mandatory injunction that is specific and clear so the parties subjected to the injunction—

3D Farms—are not misled. See TEX. R. CIV. P. 683, 692; see also Dickerson, 2014 Tex. App.

LEXIS 3889, at **18-19.




In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.             Page 11
       However, despite the foregoing, Scamardo contends that Rule 683 only applies to

temporary injunctions, not mandatory injunctions like the one at issue here. We are not

persuaded by this argument. First, Rule 683 clearly states that “[e]very order granting an

injunction,” not just temporary injunctions, shall “set forth the reasons for its issuance”

and “shall be specific in terms.” TEX. R. CIV. P. 683; see MCI Sales & Serv. v. Hinton, 329
S.W.3d 475, 500 (Tex. 2010) (“‘A question of statutory construction is a legal one which

we review de novo, ‘ascertaining and giving effect to the Legislature’s intent as expressed

by the plain and common meaning of the statute’s words.’” (quoting F.F.P. Operating

Partners, L.P. v. Duenez, 237 S.W.3d 680, 683 (Tex. 2007))). Additionally, this Court, in

Halverson, has applied Rule 683 to an injunction similar to the one at issue. See, e.g.,

Halverson v. Podlewski, No. 10-05-00303-CV, 2006 Tex. App. LEXIS 8814, at **10-11 (Tex.

App.—Waco Oct. 11, 2006, no pet.) (mem. op.) (“Rule of Civil Procedure 683 provides in

pertinent part that an order granting an injunction shall be specific in terms. To satisfy

this requirement, an injunction order must be as precise as possible to inform the

defendant of the acts he is restrained from doing. The defendant should not be required

to draw inferences or conclusions about which persons may differ to determine what

conduct is prohibited. Nevertheless, the injunction must be stated in broad enough terms

to prevent repetition of the conduct sought to be enjoined.” (internal citations &

quotations omitted))2.


       2   Similar to the facts here, in Halverson, we further noted that:

In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 12
        And finally, we are not persuaded by the cases relied upon by Scamardo in

support of its contention that Rule 683 does not apply to any permanent injunction. See

Stephens v. City of Reno, 342 S.W.3d 249, 254 (Tex. App.—Texarkana 2011, no pet.); Qaddura

v. Indo-European Foods, Inc., 141 S.W.3d 882, 892 (Tex. App.—Dallas 2004, pet. denied);

Shields v. State, 27 S.W.3d 267, 273 (Tex. App.—Austin 2000, no pet.); Spinuzzi v. Town of

Corinth, 665 S.W.2d 530, 534 (Tex. App.—Fort Worth 1983, no writ). Each of these cases

primarily address the reasons-for-issuance requirement of Rule 683, not the specificity

requirement, which, as noted above, was addressed in this Court’s binding precedent in

Halverson. See, e.g., 2006 Tex. App. LEXIS 8814, at **10-11. And we are not inclined to

overrule our prior decision in Halverson at this time.

        Next, Scamardo complains about the specificity of the trial court’s injunction. In

particular, Scamardo argues that the trial court improperly decided an issue that had

been litigated to finality and entered a final judgment that required only partial removal




        Here, Podlewski presented evidence about Halverson constructing barriers (i.e., dams)
        across the pond which caused it to dry up on Podlewski’s side. Podlewski also presented
        evidence about Halverson digging on his property (i.e., recontouring) in a manner which
        would affect the flow of water onto Podlewski’s land. The court enjoined Halverson from
        continuing to engage in such conduct.

Halverson v. Podlewski, No. 10-05-00303-CV, 2006 Tex. App. LEXIS 8814, at *11 (Tex. App.—Waco Oct. 11,
2006, no pet.) (mem. op.). In addition, the Tyler Court of Appeals has also applied Rule 683 to an injunction
similar to the one at issue here. See Vaughn v. Drennon, 202 S.W.3d 308, 316 (Tex. App.—Tyler 2006, pet.
denied) (sustaining a challenge to a mandatory injunction compelling the Vaughns to “lower the elevation
of their land between eight (8) feet and twenty (20) feet east of Defendants’ west boundary line at least three
(3) feet wide, the bottom of which to be eighteen (18) inches lower in elevation than that of the land along
the Defendants’ west boundary line perpendicular thereto” because it “does not contain sufficient detail
under Rule 683 for the Vaughns to determine exactly what the court wants them to do.”).

In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.               Page 13
of the encroachment. First, we note that Scamardo is incorrect in arguing that the scope

of the trespass has been litigated to finality. As noted earlier, Scamardo did not obtain a

jury finding on the scope of the trespass, and furthermore, we are not convinced that the

purported trespass is so obvious as to not require specific language in the injunction

pursuant to Rule 683.

       In its findings of fact, the trial court noted that: (1) “The parties agree no additional

evidence should be received to determine the scope of 3D Farms’ trespass”; and (2) “The

parties agree that the Court should determine the scope of the 3D Farms’ trespass from

the record of the November 2014, trial, including testimony and exhibits.” The following

findings of fact, which are supported by the record evidence, are particularly instructive:

       20. 3D Farms also pointed to a pre-existing (1988) survey—undisputed by
       the FLP—that showed a Scamardo-built ditch trespassed on 3D Farms’
       property. 3D Farms argued it repositioned the Scamardo ditch including
       its high bank back on FLP property.

       21. Stewart Kling, a civil engineer and surveyor, testified as an expert
       witness for the FLP.

       22. Kling prepared the 1988 survey.

       23. Regarding the 1988 survey, Kling agreed that “the Scamardo ditch
       meandered onto—across the property line.” (4RR55-56).

       24. More particularly from the 1988 survey, Kling opined “approximately
       2200 feet of the FLP ditch” was on 3D Farms’ property and 3600 feet was
       “primarily on Scamardo.” (4RR56; 4RR91)

       25. Peter Scamardo agreed that, if the 1988 Kling survey is correct, he never
       moved the meandering Scamardo ditch back onto Scamardo property; “We
       didn’t move it.” (5RR56).
In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 14
       26. Robert Scamardo admitted the FLP’s southern ditch trespassed onto
       DeStefano property, according to the 1988 Kling survey. He admitted the
       30 foot ditch trespassed up to 20 feet in some areas. He admitted the ditch
       had a southern high bank, which also trespassed onto DeStefano property.
       He admitted the FLP ditch, including its high bank, belongs on the FLP’s
       property.

       27. Robert Scamardo also admitted Dean Schieffer never worked on the
       Scamardo property from the railroad tie where the fence begins all the way
       up to the east up to the Little Brazos River. He further admitted that
       photographs showed a high bank on the Scamardo ditch from the railroad
       tie to the east all the way to the Little Brazos River. He also admitted the
       same high bank ran all the way from the railroad tie to the west and up to
       the Elm snag. 3RR120-23.

       28. The FLP presented Alfred Paine as one of its expert witnesses. Mr.
       Paine admitted he could see the original elevation on the property line, for
       the most part, all the way down the fence from the railroad tie to the Little
       Brazos River. He testified the fence is 3600 feet long and there was an
       “insignificant” amount of fill (dirt) placed along the fence. He admitted the
       elevation at the fence line is significantly higher than the Scamardo field to
       the north. He specifically stated the southern embankment of the Scamardo
       ditch along the entire fence line is a “couple of feet” higher than the
       property to the north. He further admitted the embankment along the fence
       existed before Dean Schieffer did anything on 3D Farms’ property. Finally,
       he admitted that the same high bank that existed along the fence also
       existed all the way from the end of the fence (at the railroad tie) to the Elm
       snag, at some point in time. 4RR142-150.

               ...

       30. Therefore, I find before 3D Farms’ excavation of an irrigation canal in
       2011, there was an FLP ditch that had meandered onto 3D Farms property
       and approximately 2200 feet of that ditch was on 3D Farms property by as
       much as 20 feet.

       31. Kling also submitted a “Survey Report” in January 2013 directed to both
       the alleged Trespass and the alleged violation of the Texas Water Code.


In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 15
       32. In his report, Kling concluded, inter alia, that “there was been a trespass
       of approximately 40% of the embankment onto the Scamardo property.”
       (1/18/13 Kling Report).

               ...

       35. Stewart Kling’s testimony about a 40% encroachment is inconsistent
       with Robert Scamardo and Alford Paine’s observations and admissions that
       the FLP ditch and its southern high bank belong on FLP property. Kling’s
       testimony also ignores the notion that the FLP ditch and its corresponding
       southern high bank were repositioned onto FLP property.

       36. Neither at trial nor in his report did Kling provide any more specific
       description of the trespass, whether by metes and bounds or other fixed
       markers.

       37. Neither at trial nor in his report did Kling state or suggest a remedy or
       “cure” of the trespass.

               ...

       39. Kling made reference to an amount of trespassing dirt with respect to
       the fence (which runs easterly from the railroad tie to the Little Brazos
       River). More particularly, the Kling testimony was:

               Q.      How much dirt do you claim that Dean Schieffer piled at the
                       base of this fence?

               A.      A half a foot, maybe a little bit more.

               Q.      That means if it’s 2 foot high here at the fence, then—then
                       there was a foot and a half height differential there before
                       Dean ever did a single thing out there, correct?

               A.      If it’s 2 feet high, yes, then Schieffer was not responsible for a
                       majority of that.

       40. The Court finds the testimony about the FLP ditch and its high bank
       belonging on FLP property instructive.


In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.     Page 16
       41. The Court also finds Kling’s testimony about the amount of dirt “piled
       at the base of the fence,” which according to him was six inches, likewise
       instructive.

       42. When 3D Farms dug the irrigation canal, it repositioned the Scamardo
       ditch onto Scamardo property where, according to FLP witnesses, it always
       belonged and currently belongs. 3D Farms likewise repositioned the
       southern high bank of the FLP ditch.

       43. The FLP points to the January 2013 survey of the Irrigation Channel,
       admitted as Plaintiff’s Exhibit 37, as an indication of the location of the
       trespass.

       44. However, the January 2013 survey is a “Topographical Map.”

       45. Kling did not rely upon this topographical map as any indication of the
       location of the trespass.

               ...

       49. These witnesses did not rely upon the topographical map as evidence
       of the location or quantity of trespassing dirt.

       50. And, the topographical map itself gives no indication of the location or
       quantity of trespassing dirt.

       51. It is clear from the photos and charts accompanying the Kling report,
       and the FLP concedes, the excavated canal is completely on 3D Farms’
       property.

       52. Those same photos and charts graphically illustrate that the berm or
       embankment of the canal, that borders 3D Farms and FLP property is on
       3D Farms’ property.

       53. Robert Scamardo testified that 3D Farms’ excavator did not do any
       work to “the left [on FLP property] of that railroad tie” (3 RR121) and the
       railroad tie “has been there forever.”




In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 17
       54. Peter Scamardo testified that the segment of canal at issue went up to
       the elm snag (5RR43); 3D Farms’ excavator did not do any work near the
       elm snag (5RR44); “the elm snag is ancient” (5RR47).

       55. I find that when 3D Farms excavated the canal on their property, some
       of the excavated dirt fell across the property line. I also find when 3D Farms
       repositioned the FLP ditch, some extra dirt was placed across the property
       line.

       56. These findings are consistent with the jury’s determination in Question
       No. 1 that there was a trespass.

       57. I find that one-half foot of dirt moved across the property line during
       the excavation of the canal and repositioning of the FLP ditch, but only
       between the railroad tie and the elm snag.

       58. I find that some of the dirt that moved across the property line during
       the excavation was, in fact, dirt that originated on the property of FLP.

       Though Scamardo argues that the trial court did not have authority to make these

findings, we note that, because Scamardo did not obtain a jury finding on the scope of

the trespass, the injunction sought by Scamardo would not be enforceable by contempt

because it was not specific in its terms. See TEX. R. CIV. P. 683; see also Halverson, 2006 Tex.

App. LEXIS 8814, at **10-11. In other words, these were necessary findings for Scamardo

to obtain any sort of injunction. Furthermore, the evidence used by the trial court was

obtained primarily from Scamardo’s own experts and witnesses, and we believe that

these findings provide sufficient specificity to comply with Rule 683. See TEX. R. CIV. P.

683; see also Halverson, 2006 Tex. App. LEXIS 8814, at **10-11. And to the extent that

Scamardo complains that the trial court’s injunction permits part of the encroachment to

remain, we point out that Scamardo’s own expert, Kling, noted that Dean Schieffer, 3D
In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 18
Farms’ excavator, was only responsible for “[a] half a foot, maybe a little bit more” of the

embankment and that Schieffer was not responsible for the majority of the embankment

that is two feet high. Moreover, it would be improper to rely solely on Kling’s January

2013 survey because it is a topographical map that Kling did not rely upon as indicating

the location of the trespass or the quantity of trespassing dirt.3

        Based on the foregoing, we cannot say that the trial court abused its discretion in

entering the complained-of mandatory injunction, nor are we inclined to hold that the

trial court disregarded this Court’s mandate by making findings to determine, with

specificity, the scope of the trespass subject to the mandatory injunction. See Operation

Rescue-Nat’l v. Planned Parenthood of Houston & Se. Tex., Inc., 975 S.W.2d 546, 560 (Tex.

1998) (noting that we review a decision to grant a permanent injunction for abuse of

discretion); Vaughn, 202 S.W.3d at 313 (same); see also Robertson v. Hix, 383 S.W.3d 170, 173

(Tex. 2012) (“A trial court’s failure or refusal to comply with a court of appeals mandate

is an abuse of discretion.” (citing Lee, 842 S.W.2d at 648)). Accordingly, we overrule

Scamardo’s first issue.




        3  We also emphasize that, in Scamardo I, we made no specific determination as to the scope of the
trespass. We merely noted that “the parties did not dispute that the embankment for the canal encroached
on appellant’s [Scamardo] land.” No. 10-15-00163-CV, 2016 Tex. App. LEXIS 149, at **4-5 (Tex. App.—
Waco Jan. 7, 2016, pet. denied) (mem. op.). This does not mean that the entire embankment encroached.
Indeed, Scamardo’s trial counsel acknowledged at one of the hearings on the mandatory injunction that:
“With respect to the amount of the embankment that encroaches, it’s true, and we’ve never disputed this
fact, that the whole embankment does not encroach. Again, Kling’s testimony and Kling’s Report tell us
how much. It gives us the guidance.”

In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.           Page 19
B.     Costs

       In its second issue, Scamardo complains that the trial court abused its discretion

by refusing to tax costs against 3D Farms simply because Scamardo did not prevail on

both of the claims raised in the trial court. The trial court has discretion in ruling on costs

under Texas Rule of Civil Procedure 131. See TEX. R. CIV. P. 131; see also Hill v. Leon County,

No. 10-07-00301-CV, 2008 Tex. App. LEXIS 9206, at *7 (Tex. App.—Waco Dec. 10, 2008,

no pet.) (mem. op.). “We review a trial court’s award of costs under an abuse of discretion

standard.” Mitchell v. Bank of Am., N.A., 156 S.W.3d 622, 630 (Tex. App.—Dallas 2004, pet.

denied) (citing Hasty Inc. v. Inwood Buckhorn J.V., 908 S.W.2d 494, 502 (Tex. App.—Dallas

1995, writ denied)). Absent an abuse of discretion, an appellate court will not reverse a

trial court’s assessment of costs. Id. Also, unless the record demonstrates an abuse of

discretion, the trial court’s assessment of costs for good cause should not be disturbed on

appeal. Rogers v. Walmart Stores, Inc., 686 S.W.2d 599, 601 (Tex. 1985).

       Texas Rule of Civil Procedure provides that a “successful party to a suit shall

recover of his adversary all costs incurred therein, except where otherwise provided.”

TEX. R. CIV. P. 131. For purposes of Rule 131, “[a] ‘successful party’ is ‘one who obtains

judgment of a competent court vindicating a civil right or claim.” Henry v. Masson, 453
S.W.3d 43, 50 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (quoting City of Houston v.

Woods, 138 S.W.3d 574, 581 (Tex. App.—Houston [14th Dist.] 2004, no pet.)); see Hasty Inc.,
908 S.W.2d at 502. However, the trial “court may, for good cause, to be stated on the


In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 20
record, adjudge the costs otherwise than as provided by law or these rules.” TEX. R. CIV.

P. 141; see Furr’s Supermarkets, Inc. v. Bethune, 53 S.W.3d 375, 376 (Tex. 2001) (“Taxing costs

against a successful party in the trial court, therefore, generally contravenes Rule 131. Yet

the trial court’s ruling on costs under Rule 141 is permitted within its sound discretion,

although that discretion is not unlimited. . . . Good cause is an elusive concept that varies

from case to case. Typically though, good cause has meant that the prevailing party

unnecessarily prolonged the proceedings, unreasonably increased costs, or otherwise did

something that should be penalized.”).

       In Scamardo I, we remanded this proceeding to the trial court to consider

Scamardo’s request for costs of court. 2016 Tex. App. LEXIS 149, at *13. As noted in the

trial court’s findings of fact, Scamardo submitted a cost bill for $4,535.29, including four

depositions, the petition filing fee, the jury demand, and a mediation fee. The trial court

stated that Scamardo prevailed on its trespass claim, but lost on its claims pertaining to

alleged violations of the Water Code. Scamardo did not appeal the jury’s findings as to

the alleged Water-Code violations, and the trial court concluded that Scamardo’s trespass

claim is “de minimis.” (Emphasis in original). Accordingly, the trial court concluded that,

because Scamardo did not prevail on its more significant claim—the Water-Code claim,

and because the trespass is “de minimis,“ there is good cause for the parties to bear their

own costs in this cause. (Emphasis in original).




In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 21
        Texas Rule of Civil Procedure 139 states the following about how trial-court and

appellate-court costs should be awarded on appeal:

        When a case is appealed, if the judgment of the higher court be against the
        appellant, but for less amount than the original judgment, such party shall
        recover the costs of the higher court but shall be adjudged to pay the costs
        of the court below; if the judgment be against him for the same or a greater
        amount than in the court below, the adverse party shall recover the costs of
        both courts. If the judgment of the court above be in favor of the party
        appealing and for more than the original judgment, such party shall recover
        the costs of both courts; if the judgment be in his favor, but for the same or
        a less amount than in the court below, he shall recover the costs of the court
        below, and pay the costs of the court above.

TEX. R. CIV. P. 139. Applying Rule 139, this Court determined that an appellant who

prevailed on one of four substantive claims she raised on appeal should be awarded

“only twenty-five percent of the trial court costs and assess seventy-five percent of the

trial court costs against her.” Bryant v. Lucent Techs., Inc., 175 S.W.3d 845, 852 (Tex. App.—

Waco 2005, pet. denied).

        Following Bryant, we cannot conclude that the trial court abused its discretion in

determining that the parties should bear their own trial-court costs.4 See id. Scamardo

prevailed on what the trial court concluded is a de minimis trespass claim, but Scamardo

lost on the more significant Water-Code claim. The trial court explained this in its

findings of fact and conclusions of law. Moreover, the trial court’s explanation in its


        4 This is not to say, however, that Scamardo was not entitled to recover its appellate costs in
Scamardo I. In the first iteration of this case, Scamardo clearly prevailed on appeal and, thus, was entitled
to recover appellate costs against 3D Farms under Rule 131. See TEX. R. CIV. P. 131. However, because
Scamardo is not the prevailing party in this appeal, appellate costs should be assessed against Scamardo.
See id.

In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.             Page 22
findings of fact and conclusions of law satisfies Rule 141’s requirement of the trial court

to state on the record its good-cause determination for assessing costs differently that

prescribed by Rule 131. See TEX. R. CIV. P. 131, 141. Accordingly, we overrule Scamardo’s

second issue.

                                         IV.     CONCLUSION

       Based on the foregoing, we deny Scamardo’s petition for writ of mandamus and

affirm the judgment of the trial court.




                                                      AL SCOGGINS
                                                      Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
(Chief Justice Gray dissenting with a note)*
Mandamus denied and appeal affirmed
Opinion delivered and filed March 28, 2018
[CV06]

*(Chief Justice Gray dissents. A separate opinion will not issue.)




In re Peter & Camella Scamardo, FLP & Peter & Camella Scamardo, FLP v. 3D Farms, et al.   Page 23